Order filed February 7, 2019




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00792-CV
                                    ____________

    ABANTE & JOPIO LLC AND 5110 WASHINGTON LLC, Appellants

                                          V.

                       UR PROPERTIES I, L.P., Appellee


                  On Appeal from the Co Civil Ct at Law No 2
                            Harris County, Texas
                       Trial Court Cause No. 1104927

                                     ORDER

      Appellant filed a brief which this court returned because it did not comply
with Texas Rule of Appellate Procedure 9.4(j)(4). See Tex. R. App. P. 9.4(j)(4),
(k). On January 23, 2019, this court sent notice to appellant that its brief did not
comply and requested that it file a compliant brief within one business day. As of
this date, appellant has not filed a compliant brief or other response.
      Unless appellant files a compliant brief with this court on or before
February 14, 2019, the court will dismiss the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b).

                                     PER CURIAM